DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

	Applicant’s respective amendments to the claims, specification, and drawings filed on 04/05/2021, are acknowledged.  Entry of respective amendments are accepted and made of record.

Response to Arguments/remarks
	
	Applicant’s arguments, see pg. 14, with respect to the rejection of claim(s) 1 – 3, 5 – 13, 18 – 20 and 22 under 35 U.S.C. §112 (b), as being indefinite, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
	
Applicant’s arguments, see pp. 13 - 16,  with respect to the rejection of claim(s) 1 – 3, 5 – 13, 18 – 21 and 22 under 35 U.S.C. §103, have been fully considered but are moot in view of the new ground(s) of rejection.	

Claims 1 - 22 are pending in the instant application.
Claims 4, 14 – 17 and 21 are withdrawn from consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 5 – 9, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mears et al. (US PG Pub. 2016/0099317 A1; hereinafter Mears ‘317).
Regarding claim 1, Mears ‘317 teaches, (Figs. 1 – 6 and 9a – 9b; ¶¶ [0001] – [0024], [0027] – [0059] and [0062] - [0063]; not all figures reproduced below), for example, a semiconductor device (100; ¶ [0058]) comprising: 
a substrate (107; ¶ [0059]);
a hyper-abrupt junction region (104a; see Fig. 6 annotated by Examiner) carried by the substrate (107) and comprising
a semiconductor layer (105; ¶ [0058]) having a first conductivity type (“… a bottom portion 105 of a fin 104 to help reduce leakage (a P-type dopant is used in the illustrated NMOS embodiment, but an N-type dopant may be used for a PMOS device….”; ¶ [0058]),
a superlattice layer (125; ¶ [0058]) on the semiconductor layer (107),
a gate dielectric layer (108; ¶ [0059]) in direct contact with the superlattice layer (125) of the hyper-abrupt junction region (104a);
a gate electrode (111; ¶ [0059]) in direct contact with the gate dielectric layer (108); and 
spaced apart source (109; ¶ [0059]) and drain (110; ¶ [0059]) regions adjacent the hyper-abrupt junction region (104a);
the superlattice (125) comprising a plurality of groups of layers arranged in a stack (45a – 45n; ¶ [0034]), each group of layers comprising a plurality of stacked base semiconductor monolayers (46; ¶ [0035]) defining a base semiconductor portion (46a – 46n; ¶ [0035]), and at least one non-semiconductor monolayer (50; ¶ [0050]) constrained within a crystal lattice of adjacent base semiconductor portions (¶¶ [0035] – [0036]).

    PNG
    media_image1.png
    794
    837
    media_image1.png
    Greyscale

FIG. 5 of MEARS ‘317

    PNG
    media_image2.png
    897
    750
    media_image2.png
    Greyscale

FIG. 6 of MEARS ‘317

Mears ‘317 however in a similar field of endeavor teaches, (Figs.  1 – 5, 7 and 9a – 9b; ¶¶ [0001] – [0023], [0025], [0027] – [0060] and [0062] - [0063]; not all figures reproduced below), for example, a first semiconductor layer (112’; ¶ [0060]; Figure 7 annotated to reflect label designation disclosed by the Specification) having a first conductivity type (n type; ¶ [0060]), 
a first superlattice layer (125’b; see Fig. 7 annotated by Examiner) on the first semiconductor layer (112’), 
a second semiconductor layer (113’; ¶ [0060]) on the first superlattice layer (125’b) and having a second conductivity type (p type; ¶ [0060]) different than the first conductivity type, and 
a second superlattice layer (125’c; see Fig. 7. annotated by Examiner) on the second semiconductor layer (113’); 
plurality of groups of layers arranged in a stack (45a – 45n; ¶ [0034]), each group of layers comprising a plurality of stacked base semiconductor monolayers (46; ¶ [0035]) defining a base semiconductor portion (46a – 46n; ¶ [0035]), and at least one non-semiconductor monolayer (50; ¶ [0035]) constrained within a crystal lattice of adjacent base semiconductor portions (¶¶ [0035] – [0036]).
The combination of Fig. 6 and Fig. 7 teaches, a gate dielectric layer (108; Fig. 6) in direct contact with the second superlattice layer (125; Fig. 6  󠇆󠇆 125c; Fig. 7) of the hyper-abrupt region (104a; Fig. 6 󠇆󠇆 107a; Fig. 7).

    PNG
    media_image3.png
    885
    783
    media_image3.png
    Greyscale

FIG. 7 of MEARS ‘317


It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the superlattice layer as disclosed by Fig. 6 of Mears ‘317 by substituting the superlattice layers as disclosed by Fig. 7 of Mears ‘317 as one of ordinary skill would recognize that a quasi-BOX stack provides an added benefit of an embedded P-N junction to provide further isolation of the channel region (¶ [0060]; Mears ‘317); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 3, Mears ‘317 teaches every limitation as applied in claim 1. Mears further teaches, wherein the first (112’) and second (113’) semiconductor layers 

Regarding claim 5,  Mears ‘317 teaches every limitation as applied in claim 1. Mears ‘317 further teaches, wherein the first (112’) and second (113’) semiconductor layers each has a thickness.
Mears ‘317 discloses the claimed invention except for a thickness in a range of 50nm to 300nm. It would have been an obvious matter of design choice to form the first and second semiconductor layers each with a thickness in a range of 50nm to 300nm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 6,  Mears ‘317 teaches every limitation as applied in claim 1. Mears further teaches, wherein the plurality of stacked base semiconductor monolayers (46) comprise silicon monolayers (¶ [0042]).

Regarding claim 7, Mears ‘317 teaches every limitation as applied in claim 1. Mears ‘317 further teaches, wherein the at least one non-semiconductor monolayer (50) comprises oxygen (¶ [0043]).

Regarding claim 8,  Mears ‘317 teaches every limitation as applied in claim 1. Mears ‘317 further teaches, wherein the plurality of stacked base semiconductor monolayers (46) comprise germanium (¶ [0042]).

Regarding claim 9, Mears ‘317 teaches every limitation as applied in claim 1. Mears ‘317 further teaches, wherein the at least one non-semiconductor monolayer (50) comprises at least one of oxygen, nitrogen, fluorine, carbon and carbon-oxygen (¶ [0043]).

Regarding claim 18, Mears ‘317 teaches, (Figs. 1 – 6 and 9a – 9b; ¶¶ [0001] – [0024], [0027] – [0059] and [0062] - [0063]; not all figures reproduced below), for example, a semiconductor device (100; ¶ [0058]) comprising: 
a substrate (107; ¶ [0059]);
a hyper-abrupt junction region (104a; see Fig. 6 annotated by Examiner) carried by the substrate (107) and comprising
a semiconductor layer (105; ¶ [0058]) having a first conductivity type (“… a bottom portion 105 of a fin 104 to help reduce leakage (a P-type dopant is used in the illustrated NMOS embodiment, but an N-type dopant may be used for a PMOS device….”; ¶ [0058]),
a superlattice layer (125; ¶ [0058]) on the semiconductor layer (107),
a gate dielectric layer (108; ¶ [0059]) in direct contact with the superlattice layer (125) of the hyper-abrupt junction region (104a);
gate electrode (111; ¶ [0059]) in direct contact with the gate dielectric layer (108); and 
spaced apart source (109; ¶ [0059]) and drain (110; ¶ [0059]) regions adjacent the hyper-abrupt junction region (104a);
the superlattice (125) comprising a plurality of groups of layers arranged in a stack (45a – 45n; ¶ [0034]), each group of layers comprising a plurality of stacked base semiconductor monolayers (46; ¶ [0035]) defining a base semiconductor portion (46a – 46n; ¶ [0035]), and at least one non-semiconductor monolayer (50; ¶ [0050]) constrained within a crystal lattice of adjacent base semiconductor portions (¶¶ [0035] – [0036]).
Mears ‘317 however does not explicitly teach; a gate dielectric layer in direct contact with the second superlattice layer of the hyper-abrupt region; a first semiconductor layer having a first conductivity type, a first superlattice layer on the first semiconductor layer, a second semiconductor layer on the first superlattice layer and having a second conductivity type different than the first conductivity type, and a second superlattice layer on the second semiconductor layer; the first and second superlattices each comprising a plurality of groups of layers arranged in a stack, each group of layers comprising a plurality of stacked base silicon monolayers defining a base silicon portion, and at least one oxygen monolayer constrained within a crystal lattice of adjacent base silicon portions.
Mears ‘317 however in a similar field of endeavor teaches, (Figs.  1 – 5, 7 and 9a – 9b; ¶¶ [0001] – [0023], [0025], [0027] – [0060] and [0062] - [0063]; not all figures reproduced below), for example, a first semiconductor layer (112’; ¶ [0060]; Figure 7 annotated to reflect label designation disclosed by the Specification) having a first conductivity type (n type; ¶ [0060]), 
a first superlattice layer (125’b; see Fig. 7 annotated by Examiner) on the first semiconductor layer (112), 
a second semiconductor layer (113’; ¶ [0060]) on the first superlattice layer (125’b) and having a second conductivity type (p type; ¶ [0060]) different than the first conductivity type, and 
a second superlattice layer (125’c; see Fig. 7. annotated by Examiner) on the second semiconductor layer (113’); 
the first (125’b) and second (125’c) superlattices each comprising a plurality of groups of layers arranged in a stack (45a – 45n; ¶ [0034]), each group of layers comprising a plurality of stacked base silicon monolayers (46; ¶¶ [0035], [0042]) defining a base silicon portion (46a – 46n; ¶ [0035]), and at least one oxygen monolayer (50; ¶¶ [0035], [0043]) constrained within a crystal lattice of adjacent base silicon portions (¶¶ [0035] – [0036]).
The combination of Fig. 6 and Fig. 7 teaches, a gate dielectric layer (108; Fig. 6) in direct contact with the second superlattice layer (125; Fig. 6  󠇆󠇆 125c; Fig. 7) of the hyper-abrupt region (104a; Fig. 6 󠇆󠇆 107a; Fig. 7).
Fig. 7' s superlattice layers can be substituted for the superlattice layer of Fig. 6’s. This combination would arrive at the claimed limitation of a gate dielectric layer in direct contact with the second superlattice layer of the hyper-abrupt region; a first semiconductor layer having a first conductivity type, a first superlattice layer on the first semiconductor layer, a second semiconductor layer on the first superlattice layer and 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the superlattice layer as disclosed by Fig. 6 of Mears ‘317 by substituting the superlattice layers as disclosed by Fig. 7 of Mears as one of ordinary skill would recognize that a quasi-BOX stack provides an added benefit of an embedded P-N junction to provide further isolation of the channel region (¶ [0060]; Mears ‘317); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 20, Mears ‘317 teaches every limitation as applied in claim 18. Mears ‘317 further teaches, wherein the first (112’) and second (113’) semiconductor layers and the first (125’b) and second (125’c) superlattice layers are parallel (shown in Fig. 7) to underlying portions of the substrate (107).

Regarding claim 22,  Mears ‘317 teaches every limitation as applied in claim 18. Mears ‘317 further teaches, wherein the first (112’) and second (113’) semiconductor layers each has a thickness.
Mears ‘317 discloses the claimed invention except for a thickness in a range of 50nm to 300nm. It would have been an obvious matter of design choice to form the first and second semiconductor layers each with a thickness in a range of 50nm to 300nm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 2, 10 – 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mears et al. (US PG Pub. 2016/0099317 A1; hereinafter Mears ‘317) in view of Stephenson et al. (US PG Pub. 2006/0220118 A1; hereinafter Stephenson).

Regarding claim 2, Mears ‘317 teaches every limitation as applied in claim 1. Mears ‘317 further teaches, the semiconductor device can be a PMOS or NMOS device (¶ [0062]). 
Mears ‘317 however does not explicitly teach; wherein the spaced apart source  and drain regions have the second conductivity type.
Stephenson however in a similar field of endeavor teaches, (Figs. 1 – 6D; ¶¶ [0001] – [0072]; not all figures reproduced below), for example, a wherein the spaced apart source (22, 26; ¶ [0032]) and drain (23, 27; ¶ [0032]) regions have the second conductivity type (p-type; “These regions are formed using n-type or p-type 
Stephenson’s  source and drain conductivity type can be substituted for the source and drain conductivity type of Mears ‘317. This combination would arrive at the claimed limitation of wherein the spaced apart source  and drain regions have the second conductivity type.

    PNG
    media_image4.png
    917
    1392
    media_image4.png
    Greyscale

FIG. 1 of STEPHENSON

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the conductivity type of the source and drain as disclosed by Mears ‘317 by substituting the conductivity type of the source and drain 


Regarding claim 10, Mears ‘317 teaches, (Figs. 1 – 6 and 9a – 9b; ¶¶ [0001] – [0024], [0027] – [0059] and [0062] - [0063]; not all figures reproduced below), for example, a semiconductor device (100; ¶ [0058]) comprising: 
a substrate (107; ¶ [0059]);
a hyper-abrupt junction region (104a; see Fig. 6 annotated by Examiner) carried by the substrate (107) and comprising
a semiconductor layer (105; ¶ [0058]) having a first conductivity type (“… a bottom portion 105 of a fin 104 to help reduce leakage (a P-type dopant is used in the illustrated NMOS embodiment, but an N-type dopant may be used for a PMOS device….”; ¶ [0058]),
a superlattice layer (125; ¶ [0058]) on the semiconductor layer (107),
the semiconductor layer (105) and the superlattice layer (125) being parallel to underlying portions of the substrate (107);
a gate dielectric layer (108; ¶ [0059]) in direct contact with the superlattice layer (125) of the hyper-abrupt junction region (104a);
gate electrode (111; ¶ [0059]) in direct contact with the gate dielectric layer (108); and 
spaced apart source (109; ¶ [0059]) and drain (110; ¶ [0059]) regions adjacent the hyper-abrupt junction region (104a);
the superlattice (125) comprising a plurality of groups of layers arranged in a stack (45a – 45n; ¶ [0034]), each group of layers comprising a plurality of stacked base semiconductor monolayers (46; ¶ [0035]) defining a base semiconductor portion (46a – 46n; ¶ [0035]), and at least one non-semiconductor monolayer (50; ¶ [0050]) constrained within a crystal lattice of adjacent base semiconductor portions (¶¶ [0035] – [0036]).
Mears ‘317 however does not explicitly teach; a first semiconductor layer having a first conductivity type, a first superlattice layer on the first semiconductor layer, a second semiconductor layer on the first superlattice layer and having a second conductivity type different than the first conductivity type, and a second superlattice layer on the second semiconductor layer; the first and second superlattices being parallel to underlying portions of the substrate; a gate dielectric layer in direct contact with the second superlattice layer of the hyper-abrupt region; spaced apart source  and drain regions have the second conductivity type; the first and second superlattices each comprising a plurality of groups of layers arranged in a stack, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions.
not all figures reproduced below), for example, a first semiconductor layer (112’; ¶ [0060]; Figure 7 annotated to reflect label designation disclosed by the Specification) having a first conductivity type (n type; ¶ [0060]), 
a first superlattice layer (125’b; see Fig. 7 annotated by Examiner) on the first semiconductor layer (112’), 
a second semiconductor layer (113’; ¶ [0060]) on the first superlattice layer (125’b) and having a second conductivity type (p type; ¶ [0060]) different than the first conductivity type, and 
a second superlattice layer (125’c; see Fig. 7. annotated by Examiner) on the second semiconductor layer (113’); 
the first (112’) and second (113’) semiconductor layers and the first (125’b) and second (125’c) superlattice layers being parallel (shown in Fig. 7) to underlying portions of the substrate (107);
the first (125’b) and second (125’c) superlattices each comprising a plurality of groups of layers arranged in a stack (45a – 45n; ¶ [0034]), each group of layers comprising a plurality of stacked base semiconductor monolayers (46; ¶ [0035]) defining a base semiconductor portion (46a – 46n; ¶ [0035]), and at least one non-semiconductor monolayer (50; ¶ [0035]) constrained within a crystal lattice of adjacent base semiconductor portions (¶¶ [0035] – [0036]).

Fig. 7' s superlattice layers can be substituted for the superlattice layer of Fig. 6’s. This combination would arrive at the claimed limitation of a gate dielectric layer in direct contact with the second superlattice layer of the hyper-abrupt region; a first semiconductor layer having a first conductivity type, a first superlattice layer on the first semiconductor layer, a second semiconductor layer on the first superlattice layer and having a second conductivity type different than the first conductivity type, and a second superlattice layer on the second semiconductor layer; the first and second superlattices each comprising a plurality of groups of layers arranged in a stack, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the superlattice layer as disclosed by Fig. 6 of Mears ‘317 by substituting the superlattice layers as disclosed by Fig. 7 of Mears ‘317 as one of ordinary skill would recognize that a quasi-BOX stack provides an added benefit of an embedded P-N junction to provide further isolation of the channel region (¶ [0060]; Mears ‘317); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Stephenson however in a similar field of endeavor teaches, (Figs. 1 – 6D; ¶¶ [0001] – [0072]; not all figures reproduced below), for example, a wherein the spaced apart source (22, 26; ¶ [0032]) and drain (23, 27; ¶ [0032]) regions have the second conductivity type (p-type; “These regions are formed using n-type or p-type LDD implantation, annealing, and cleaning.”; ¶ [0069] 󠇆󠇆 “N-type or p-type ion implantation is used to form the source and drain regions 26, 27, depending upon the given implementation”; ¶ [0070]).
Stephenson’s  source and drain conductivity type can be substituted for the source and drain conductivity type of Mears ‘317. This combination would arrive at the claimed limitation of wherein the spaced apart source  and drain regions have the second conductivity type.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the conductivity type of the source and drain as disclosed by Mears ‘317 by substituting the conductivity type of the source and drain Stephenson as one of ordinary skill would recognize that the conductivity type of the source and drain regions is selected depending upon the given implementation (¶ [0070]; Stephenson); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 11, Mears ‘317 in view of Stephenson  teaches every limitation as applied in claim 10. Mears ‘317 further teaches, wherein the first (112’) and second (113’) semiconductor layers each has a thickness.
Mears ‘317 discloses the claimed invention except for a thickness in a range of 50nm to 300nm. It would have been an obvious matter of design choice to form the first and second semiconductor layers each with a thickness in a range of 50nm to 300nm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 12, Mears ‘317 in view of Stephenson  teaches every limitation as applied in claim 10. Mears ‘317 further teaches, wherein the plurality of stacked base semiconductor monolayers (46) comprise silicon monolayers (¶¶ [0033], [0038]).

Regarding claim 13, Mears ‘317 in view of Stephenson  teaches every limitation as applied in claim 10. Mears ‘317 further teaches, wherein the at least one non-semiconductor monolayer (50) comprises oxygen (¶ [0039]).

Regarding claim 19, Mears ‘317 teaches every limitation as applied in claim 18.
Mears ‘317 however does not explicitly teach; wherein the spaced apart source  and drain regions have the second conductivity type.
Stephenson however in a similar field of endeavor teaches, (Figs. 1 – 6D; ¶¶ [0001] – [0072]; not all figures reproduced below), for example, a wherein the spaced source (22, 26; ¶ [0032]) and drain (23, 27; ¶ [0032]) regions have the second conductivity type (p-type; “These regions are formed using n-type or p-type LDD implantation, annealing, and cleaning.”; ¶ [0069] 󠇆󠇆 “N-type or p-type ion implantation is used to form the source and drain regions 26, 27, depending upon the given implementation”; ¶ [0070]).
Stephenson’s  source and drain conductivity type can be substituted for the source and drain conductivity type of Mears ‘317. This combination would arrive at the claimed limitation of wherein the spaced apart source  and drain regions have the second conductivity type.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the conductivity type of the source and drain as disclosed by Mears ‘317 by substituting the conductivity type of the source and drain Stephenson as one of ordinary skill would recognize that the conductivity type of the source and drain regions is selected depending upon the given implementation (¶ [0070]; Stephenson); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tu et al. (US Pub. No. 2007/00278565 A1)

Mears et al. (US PG Pub. 2015/0144878 A1)
Written Opinion of the International Searching Authority (PCT/US2020/042110)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.B.R/Examiner, Art Unit 2818    

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818